[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.]
MEMORANDUM OF DECISION ON INDIVIDUAL DEFENDANTS' MOTION FOR CLARIFICATION AND/OR RECONSIDERATION (123)
On September 10, 1991 all defendants both corporate CT Page 2108 and individual, filed a joint motion for summary judgment. By memorandum of decision filed January 24, 1992 the motion was denied.
On January 29, 1992 the present motion was filed. By this motion defendants seek clarification as to whether or not the decision denying the motion for summary judgment is limited to the corporate defendant or is applicable to the individual defendants as well. Defendants also seek reconsideration.
A review of the motion and the memorandum of decision indicates that the decision is applicable to all defendants for the reasons indicated.
Further reconsideration is denied.
Accordingly the motion is granted as above indicated.
PURTILL, J.